FILED
                                                                                   15-0280
                                                                                   6/18/2015 8:48:17 AM
                                                                                   tex-5723114
                                                                                   SUPREME COURT OF TEXAS
                                                                                   BLAKE A. HAWTHORNE, CLERK


                                                                   Robert M. Primo, D.D.S.



                                      June 18, 2015
Blake Hawthorne, Clerk
Supreme Court of Texas
201 W. 14th Street, Room 104
Austin, Texas 78701

RE:       Cause No. 15-0280,
          Robert Primo v. Benito Y. Garza and Briar Green Condominium Association.

      Dear Mr. Hawthorne,

       Please be informed that I withdraw my Petition for Review in the above styled and
referenced matter.

                                         Respectfully.

                                                      /s/ Robert M. Primo

                                                      Robert M. Primo, D.D.S.




                                                      Petitioner
                                CERTIFICATE OF SERVICE

            I certify that on the 18th day of June, 2015, a true and correct copy of the foregoing
letter has been served by e-file to all parties of record, in compliance with Tex.R.App.P. 9.5.
                                                        /s/ Robert M. Primo
                                                        Robert M. Primo, D.D.S.

Dennis A. McQueen
Texas Bar No. 00784581
Pagel, Davis & Hill, P.C.
1415 Louisiana St., 22nd Floor
Houston, TX 77002-7360
Telephone: (713) 951-0160
Fax: (713) 951-0662
Email: dam@pdhlaw.com
Attorney for Respondent Briar Green Condominium Association


Tim A. Womack
Texas Bar No. 24071799
600 Hedwig Rd.
Houston, 77024
Telephone: (832) 444-0056
Email: timawomackpa@aol.com
Attorney for Respondent Benito Y. Garza